Citation Nr: 0124047	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), with esophagitis and history of 
irritable bowel syndrome, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a chronic lung 
disorder as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


REMAND

The veteran served on active duty from October 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Jackson, Mississippi, 
Department of Veterans (VA), Regional Office (RO), which 
reopened and granted service connection for GERD.  A 10 
percent initial rating was assigned from December 1, 1993.  
Secondary service connection for chronic lung disorder was 
denied.

The veteran and his spouse presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO in 
March 1999.  A copy of the transcript of the hearing has been 
associated with the claims folder.

The veteran was informed that the case was being certified 
and transferred to the Board by VA letter dated July 7, 1999.

On July 20, 1999, the veteran submitted copies of additional 
VA medical records, dated in March, April and June of 1999, 
directly to the Board.

In December 2000, the Board remanded this case to the agency 
of original jurisdiction for initial review of these 
additional pertinent medical records and preparation of a 
supplemental statement of the case with respect to both 
issues on appeal.  See 38 C.F.R. § 19.37, 20.1304 (2000).  
The Remand Order also informed the veteran of the fact that 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the appellant 
submit a 
well-grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5107 (West Supp. 2001).

On Remand, the Jackson VARO confirmed and continued the 
denial of the veteran's increased rating claim in a May 2001 
supplemental statement of the case.  However, the VARO did 
not mention or address the issue of entitlement to secondary 
service connection for a chronic lung disorder.  As the 
additional VA medical evidence at issue reflects the presence 
of a restrictive ventilatory impairment, it cannot be said 
that they are not pertinent.  Therefore, this case must be 
returned to the RO for issuance of a supplemental statement 
of the case as instructed in the Board's December 2000 remand 
order.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for GERD, 
with esophagitis and history of irritable bowel syndrome must 
be held in abeyance pending completion of the development set 
forth below.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

2.  Thereafter, the RO should then 
readjudicate the veteran's increased 
rating and secondary service connection 
claim, based on all the evidence in the 
claims folder, including the additional 
VA medical records dated in March, April 
and June of 1999.

3.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




